PER CURIAM.
David Graham appeals the district court’s order dismissing Graham’s amended 42 U.S.C. § 1983 (2000) complaint pursuant to 28 U.S.C. § 1915A (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Graham v. Robbins, No. CA-02-1619AM (E.D.Va. Dec. 18, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented *551in the materials before the court and argument would not aid the decisional process.

AFFIRMED.